ACCEPTED
                                                                                           12-15-00163-CR
                                                                              TWELFTH COURT OF APPEALS
                                                                                            TYLER, TEXAS
                                                                                     12/15/2015 7:35:56 AM
                                                                                                 Pam Estes
                          CAUSE NOs. 12-15-00162--CR,                                               CLERK
                         12-15-00163-CR & 12-15-00164-CR

 GAYLORD STEVENS                           §   IN THE
                                           §
                                                                FILED IN
 VS.                                       §   TWELFTH COURT
                                                          12th COURT OF APPEALS
                                           §                          TYLER, TEXAS
 THE STATE OF TEXAS                        §   OF APPEALS         12/15/2015 7:35:56 AM
                                                                         PAM ESTES
                                                                           Clerk
                              MOTION TO
                 EXTEND TIME TO FILE APPELLANT’S BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

       Now comes Appellant in the above styled and numbered cause, and moves this

Court to grant an extension of time to file appellant's brief, pursuant to Rule 38.6 of

the Texas Rules of Appellate Procedure, and for good cause shows the following:

1.     This case is on appeal from the 7th Judicial District Court of Smith County,

       Texas.

2.     The case below was styled State v. Gaylord Stevens and numbered 007-1587-14,

       007-1588-14 and 007-1589-14.

3.     Appellant was convicted of Possession of a Child Pornography, Possession of

       Child Pornography, and Possession of a Child Pornography.

4.     Appellant was assessed a sentence of fifteen (15) years confinement in the Texas

       Department of Criminal Justine - Institutional Division on each case.

5.     Notice of Appeal was given on May 22, 2015.

6.     The Clerk's Record was filed on June 18, 2015 and supplemented on August 20,

       2014; the Reporter's Record was filed on September 29, 2015.

7.     The Appellant’s Brief is due on December 14, 2015. Counsel requests the Court

       an extension of thirty (30) days due to the number of briefs with deadlines.

8.     Appellant requests an extension of time due to the following facts and

       circumstances.

       Since the Reporter’s Record in this case was completed, Counsel has filed:

       A.    The Appellant’s Brief in Steven Moore v. State of Texas, cause no. 12-15-
             00195-CR on November 30, 2015;

     B.      The Appellant’s Brief on the Merits in Kenneth Walker v. State of Texas,

             case no. PD-1429-14 on December 1, 2015; and

     C.      The Appellant’s Brief on the Merits in Shelley Walker v. State of Texas,

             case no. PD-1430-14 on December 1, 2015.

9.   Counsel has been in State Court on the following dates within the last thirty

     days:

             A.    On November 10, 2015, Counsel participate in the Appellate

                   Delphi Panel Webinar. Counsel is currently sitting as a panel

                   member.

             B.    On November 12, 2015, Counsel was in the 294th Judicial District

                   of Van Zandt County, Texas for pre-trial docket call and/or

                   arraignment which he currently represents twenty-three (23)

                   defendants on the docket. Many of the Defendants have multiple

                   cases.

             C.    On November 18, 2015, Counsel was at trial docket call in the

                   County Court at Law with various Defendant’s.

             D.    On November 23, 2015, Counsel was at a status hearing regarding

                   competency on State of Texas v. Reynold McLemee, cause number

                   CR15-00278 in the 294th Judicial District of Van Zandt County,

                   Texas.

             E.    On November 30, 2015, Counsel was in the County Court at Law

                   of Smith County, Texas for a jury trial setting in State of Texas v.

                   Roy’Tavien Floyd-Whitfield, cause number 001-82167-15.

             F.    On December 4, 2015, Counsel was in federal court before the

                   Honorable John Love, for an initial appearance hearing in USA v.

                   Amber Jones, case no. 6:15CR71(02).

             G.    On December 15, 2015, Counsel will be attending and
                   participating in the Appellate Delphi Panel Webinar. Counsel is

                   currently sitting as a panel member.

10.   Lastly, Appellant’s Counsel has the following briefs pending:

            A.     Appellant’s Brief in Shai’Keston Mackey v. State of Texas, cause

                   number 12-15-00243-CR on December 16, 2015;

            B.     Appellant’s Brief in Sydney Lynch v. State of Texas, cause

                   numbers 12-15-00167-CR on January 21, 2016; 12-15-00163-CR

                   and 12-15-00164-CR on January 21, 2016;

            C.     Appellant’s Brief in Cedric Humble, Jr. v. State of Texas, cause

                   number 12-15-00239-CR upon completion of the Reporter’s Record;

            D.     Appellant’s Brief in Joseph Neal Jones v. State of Texas, cause

                   number 12-15-00267-CR upon the completion of the Reporter’s

                   Record;

            E.     Appellant’s Brief in Neal Hunter v. State of Texas, cause number

                   12-15-00268-CR upon the completion of the Reporter’s Record.

            F.     Appellant’s Brief in Terry Minchew v. State of Texas, cause

                   number 12-15-00288-CR upon the completion of the Clerk’s Record

                   and Reporter’s Record; and

            G.     Appellant’s Brief in Daniel Reed v. State of Texas, cause number

                   12-15-00291-CR upon the completion of the Clerk’s Record and

                   Reporter’s Record.

            H.     Appellant’s Brief in Nicholas Sanchez, Jr. v. State of Texas, cause

                   number 12-15-00302-CR upon the completion of the Clerk’s Record

                   and Reporter’s Record.

9.    Appellant requests an extension of time due to the above referenced facts and

      circumstances.

10.   Appellant prays that this Court grant this Motion to Extend Time to File

      Appellant’s Brief for a period of thirty (30) days, and for such other and further
       relief as the Court may deem appropriate.

                                                Respectfully submitted,



                                                Law Office of James W. Huggler, Jr.
                                                100 E. Ferguson, Suite 805
                                                Tyler, Texas 75702
                                                Tel: (903) 593-2400
                                                Fax: (903) 593-3830

                                                By: /S/ James W. Huggler, Jr.
                                                James W. Huggler, Jr.
                                                State Bar No. 00795437
                                                Attorney for Appellant


                            CERTIFICATE OF SERVICE


       This is to certify that on December 14, 2015, a true and correct copy of the above

and foregoing document was served on Michael West, Smith County District Attorney's

Office, 100 North Broadway, Tyler, Texas 75702, by regular mail, fax, hand delivery,

or electronic filing.



                                          /S/ James W. Huggler, Jr.
                                         James W. Huggler, Jr.